DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 12, 20-28, 30 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches a zoom lens consisting of a stationary first lens group having positive refractive power, a second lens group having negative refractive power, a third lens group having negative refractive power, at least one lens group that moves during zooming, and a stationary rear lens group, the prior art fails to teach such a zoom lens wherein the second lens group consists of one negative lens and simultaneously satisfying the conditional expression 0.001 < f3/f2 < 0.14, as claimed and defined.
With regard to dependent claims 3-9, 12 and 20, claims 3-9, 12 and 20 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 21, although the prior art teaches a zoom lens consisting of a stationary first lens group having positive refractive power, a second lens group 
With regard to dependent claims 22, 24, 25, 27 and 30, claims 22, 24, 25, 27 and 30 are allowable as they depend, directly or indirectly, from independent claim 21 and therefore inherit all of the limitations of the claim from which they depend.
With regard to independent claim 26, although the prior art teaches a zoom lens consisting of a stationary first lens group having positive refractive power, a second lens group having negative refractive power, a third lens group having negative refractive power, at least one lens group that moves during zooming, and a stationary rear lens group, the prior art fails to teach such a zoom lens simultaneously satisfying the conditional expressions 0.001 < f3/f2 < 0.14 and -0.4 <f1/f2 < -0.01 and 1.8 < Nave + 0.006xνave < 2.1, as claimed and defined.
With regard to dependent claims 23, 28 and 31, claims 23, 28 and 31 are allowable as they depend, directly or indirectly, from independent claim 26 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
23 November 2021